PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/655,864
Filing Date: 20 Jul 2017
Appellant(s): RIVAS BARRAGAN et al.



__________________
James Hannon
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/06/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/06/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
               Appellant's arguments, with respect to claims 7, 14, and 22 rejected under 35 U.S.C §103, have been fully considered but the arguments were not found persuasive. In light of the prescribed art, current rejections are respectfully maintained.
Argument to claim 7:
Banks fails to teach or suggest “wherein the second content is sent, to the third device and based on an association between the first device identifier and the third device identifier” (remark page 3)
Response to the Argument of claim 7:
As noted in the Final Office action 11/06/2020, the TV device comprises a TV and a set-top box (STB) represents the first device, the server 101 represents the second device, and the mobile device 108 represents the third device.
Banks (see fig. 1, paragraphs 0009 and 0027) teaches that the STB transmits the consumer's electronic address to a remote server based on the consumer’s request, for the purpose of obtaining more information related to advertising.  Along with the request, data related to the consumer, such as telephone information, is also transmitted to the other device associated with the electronic address via a computer, such as server 101.  Telephone number of the consumer, such as the telephone number of the mobile device 108, corresponds to the third device identifier.  Paragraph [0014] teaches that interaction of the input device and the TV device causes the request to be associated with an electronic address of a device such as a mobile device.  That is, the input device such as a remote control and the 
In addition to the teaching of Banks, the second reference Pandey, fig. 2, [0041-0042] teaches that the user at the premises network 220 uses the same account for the devices such as first device and second device (corresponds to the first device and the third device of the current application).  Device request identifying logic receives an indication of a first video program that is currently being displayed at a first device. Alternatively, or additionally, device request identifying logic also receives an indication of a particular second device associated with the household video service account that provides the request for supplemental content.  That is, the first device identifier and the second device identifier in Pandey is associated with the same user account, which corresponds to the claimed limitation “an association between the first device identifier and the third identifier”.
Therefore Banks and Pandey teach the above argument.

	Argument to claim 14:
Banks fails to teach or suggest “… an association between the first device identifier and the second device identifier” (remark page 4).
Response to the argument of claim 14
As noted in the Final Office Action, receipt date 11/05/2020, the first device is the TV device that comprises the TV/STB combo and the second device is the mobile device.  Similar to the response to the Appellant's argument in claim 7 above,  Banks (see fig. 1, paragraphs 0009 and 0027) teaches that the STB transmits the consumer's electronic address to a remote server based on the consumer’s request, for the purpose of obtaining more information related to advertising.  Along with the request, data related to the consumer such as telephone information is also transmitted to the other device associated with the electronic address via a computer, such as server 101.  Telephone number of the consumer, such as mobile device 108, corresponds to the second device identifier.  Paragraph [0014] teaches that interaction of the input device and the TV device causes a request to be associated with an electronic address of a device, such as a mobile device.  That is, the input device such as a remote control and the TV device is associated with the mobile device 108 in order to send the request to the mobile device 108.   Paragraph [0026] describes that the STB includes an identifier, such as Motorola and Scientific Atlantic, corresponds to the first identifier.  The STB, which provided the telephone number of the mobile device to the remote server, for the remote server to send the request to the mobile device 108, corresponds to “an associate between the first device identifier and a second identifier” because the STB only sends the request to the known telephone numbers after the consumer enters his or her mobile telephone number in response to a prompt on the screen.  Paragraph [0033] teaches that user inputs from remote control to STB based on content displayed on TV provides consumer information such as a telephone number to the STB, which provides the information to 
In addition to the teaching of Banks, the second reference Pandey, fig. 2, [0041-0042] teaches that user at the premises network 220 uses the same account for the household devices such as first device and second device (corresponds to the first device and the second device of the current application).  Device request identifying logic receives an indication of a first video program that is currently being displayed at a first device. Alternatively, or additionally, device request identifying logic also receives an indication of a particular second device associated with the household video service account that provides the request for supplemental content.  That is, the first device identifier and the second device identifier in Pandey is associated with the same user account, which corresponds to the claim limitation “an associate between the first device identifier and a second identifier”.
Therefore Banks and Pandey teach the above argument.

Argument to the combination of Banks and Pandey
“The motivation to combine the References is Not Supported”
Response to the argument of the combination of Banks and Pandey
As noted above and in the Final Office Action, receipt date 11/05/2020, the first device is the TV device that comprises the TV/STB combo, the second device is the server, and the third device is the mobile device. 
Banks [0050], fig. 1, teaches that user operates the remote control 106 to enter information into the STB 102 which is displayed in interactive portion of the screen.  Then the STB 102 transmits the  (second device) identifies a first device, such as TV 226, associated with customer premises network 220, to teach the claim limitation the “first device is configured to send a first signal comprising a first device identifier associated with the first device”.
The other limitation “wherein the second device receives a second signal that comprises a third device identifier associated with a third device” was interpreted as the second device (such as the server) receives a second signal that comprises a third device identifier associated with a third device from the third device (such as the mobile device).  Banks [0045] teaches that the consumer inputs a mobile telephone number of the mobile device, at the TV device to transmit the telephone number to the server, but Banks does not teach that the server receives the telephone number from the mobile device.  Pandey [0064] teaches that cross channel supplemental content system 230 (second device) may receive an identifier from the second device (third device).
Therefore, including the identifiers of the first device and the second device that received at the cross channel supplemental content system 230 of Pandey into the Banks disclosure to teach the claim limitation in which the second device receives the first device identifier from the first device and receives the third device identifier from the third device (claim 7) or the server receives the first device identifier from the first device and receives the second device identifier from the second device (claims 14 and 22), is obviously.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/ANH NGUYEN/Examiner, Art Unit 2454                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
Conferees:
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                          
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.